Citation Nr: 1807383	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an oral or dental disability (claimed as gum disease). 

2. Entitlement to service connection, to include on a secondary basis, for inguinal hernia. 

3. Entitlement to service connection for herpes affecting various regions of the body.

4. Entitlement to a separate rating for post-operative bilateral cataracts and pterygium, which is currently combined an evaluated as one disability rated at 30 percent.

5. Entitlement to an initial increased rating in excess of 10 percent disabling for degenerative disc disease of the lumbar spine (claimed as back disability). 

6. Entitlement to an initial increased rating in excess of 10 percent disabling for radiculopathy of the right lower extremity.

7. Entitlement to an initial increased rating in excess of 20 percent disabling for radiculopathy of the left lower extremity.

8. Entitlement to a compensable rating for residuals of fracture of the left little finger metacarpal. 

9. Entitlement to an increased rating in excess of 10 percent disabling for residuals of fracture of the right fibula, right ankle malleolus.

10. Entitlement to a total disability rating by reason of individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, February 2014, October 2014, and April 2016 rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

For clarity, the June 2009 rating decision denied, in pertinent part, the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for right ankle disability.  The February 2014 rating decision granted, in pertinent part, entitlement to service connection for DJD of the lumbar spine, bilateral lower extremity radiculopathy, and denied a compensable evaluation for left little finger disability.  The Veteran expressed disagreement with the respective disability ratings assigned, and the continued denial of a compensable rating for left little finger disability.  The October 2014 rating decision denied the Veteran's claim of entitlement to TDIU.  Lastly, the April 2016 rating decision denied entitlement to service connection for an oral disability, hernia, and herpes, respectively, and combined the Veteran's separate post-operative bilateral cataracts disability (rated at 30 percent under Diagnostic Code 6029) with the Veteran's bilateral pterygium disability (rated as noncompensable under Diagnostic Code 6034) as a single disability rated as 30 percent disabling.  

In a statement dated in April 2015, the Veteran notified VA that he wished to withdraw his appeal as to the issues of entitlement to service connection for traumatic brain injury, migraine headaches, bilateral shoulder disability, residuals of rocky mountain spotted fever (claimed as tick bite), special monthly compensation for loss of a creative organ, and acquired psychiatric disability, to include for treatment purposes.  The Board finds those matters are withdrawn from appellate review.

The Board recognizes that the Veteran's June 2016 correspondence seemed to suggest the Veteran was seeking an increased rating in excess of 30 percent for service-connected post operative bilateral cataracts with pterygium.  However, subsequent correspondence by the Veteran and developmental actions taken by the RO make clear that the issue the Veteran is pursuing on appeal is whether entitlement to a separate rating for post-operative bilateral cataracts and pterygium is warranted.

In February 2017, the Veteran appeared with his attorney for a videoconference hearing before the undersigned.  At that time, the Veteran, through his attorney, agreed that the issues of entitlement to service connection for gum disease, hernia, and herpes, TDIU, and the propriety of the combined rating for bilateral cataracts with pterygia identified on the record were those which he desired to give testimony on.  Notwithstanding, testimony was received that was relevant to the remaining issues on appeal.  A transcript of that proceeding has been associated with the record.  

The Board notes that in March 2015, the Veteran appointed Penelope E. Gronbeck as her representative; Ms. Gronbeck is a private attorney affiliated with a law firm.  In December 2017, the Veteran appointed Alexandra M. Jackson as her representative.  Ms. Jackson is a private attorney affiliated with the same law firm.

Lastly, although a review of the record reflects additional medical evidence was added to the record subsequent to October 2014, April 2016, and October 2016 statements of the case without waiver of Agency of Original Jurisdiction consideration, the evidence provided is essentially cumulative of the information previously considered.  As such, no further action is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


FINDINGS OF FACT

1. The Veteran's has treatable carious teeth.

2. The Veteran did not incur an oral or dental trauma in-service.

3. The Veteran's recurrent herpes are not caused by or otherwise etiologically related to service.  

4. The Veteran's inguinal hernia is not caused by or otherwise etiologically related to service; nor is it proximately due to or the result of his service-connected ankle disability.

5. The Veteran's combined evaluation of 30 percent disabling for service-connected post-operative bilateral cataracts with pterygium is appropriate.

6. The competent and probative evidence of record do not reflect the Veteran's pterygium is manifested with symptomatology warranting a separate rating. 

7. For the entirety of appeal, the Veteran's back disability manifested by forward flexion limited to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees and lateral rotation to 30 degrees, bilaterally, which is akin to limitation of motion warranting a 10 percent, but no higher, rating for back disability.

8. The Veteran has not had any incapacitating episodes of intervertebral disc syndrome during the past 12 months that required bed rest prescribed by a physician and treatment by a physician.  

9. The Veteran's radiculopathy of the left lower extremity manifested by pain, paresthesia, and numbness akin to moderate incomplete paralysis of the sciatic nerve. 

10. The Veteran's radiculopathy of the right lower extremity manifested by pain, paresthesia, and numbness akin to mild incomplete paralysis of the sciatic nerve. 

11. The Veteran's right ankle disability is manifested by plantar flexion measured to 40 degrees and dorsiflexion measured to 20 degrees, pain, and an abnormal gait, which is akin to slight ankle disability warranting a 10 percent rating. 

12. Symptoms of the Veteran's left little finger fracture residuals do not warrant evaluation as amputation or additional evaluation for resulting limitation of motion of other digits or interference with overall function of the hand.

13. The Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection for dental trauma residuals have not been met.  38 U.S.C. §§ 1712, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2017).

2. The criteria for service connection for herpes have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for service connection, to include on a secondary basis, for inguinal have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4. The criteria for a separate disability rating for pterygium have not been met; and to that extent, the combined disability rating of 30 percent for post-operative bilateral cataracts and pterygium is appropriate.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.14, 4.79, Diagnostic Codes 6027 - 6034 (2017).

5. The criteria for a rating in excess of 10 percent rating for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 6027 - 6034 (2017).

6. The criteria for an increased disability rating in excess of 20 percent for the Veteran's service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 8520 (2017).

7. The criteria for an increased disability rating in excess of 10 percent for the Veteran's service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 8520 (2017).

8. The criteria for an increased disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 5262 - 5274 (2017).

9. The criteria for an increased rating for left little finger fracture residuals, currently rated noncompensable, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code 5227 (2017).

10. The criteria for a TDIU rating have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in March 2009, May 2009, January 2014, May 2014, and October 2014.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).  The duty to assist the Veteran has also been satisfied in this case.  The Board is cognizant that the Veteran, through his attorney, has challenged the adequacy of specific VA examinations.  However, for the reasons discussed below, the Board is unpersuaded and finds the examinations adequate for rating purposes.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  

II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97.  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id. 

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

	Discussion(s)

A. Oral and/or Dental Disability

Based upon a review of the record, the Board finds that service connection for an oral and/or dental disability is not warranted in this case because the evidence fails to show a sufficient nexus to service.  

As a preliminary matter, the Board notes that under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  For compensation purposes, however, service connection may only be granted if there was service trauma or a chronic systemic disease with loss of substance of the mandible and/or maxilla bone that cannot be restored by suitable prosthesis.   

To that extent, the Board notes that the Veteran's service treatment records (STRs) (to include dental records) are positive for dental treatment due to loss of tooth.  For instance, records dated in September 1976 noted a history of evulsion of maxillary numbers 8 and 9 with restoration approximately 2 years prior.  At that time, radiographs indicated resorption of the tooth.  Treatment records dated in January 1978 reflect the Veteran sought extraction of maxillary numbers 8, 9, and 10, with temporary prosthesis.  The Veteran's separation report of medical history dated in December 1978 reflects the Veteran checked the box "yes," indicating severe tooth and/or gum trouble.  Otherwise, STRs are negative for any complaints of and/or treatment for an oral or dental disability.  

Post-service medical treatment records spanning from March 1996 to February 2017 are associated with the record.  In particular, treatment records dated in September 2014 reflect the Veteran reported partial palate-upper teeth dentures due to gum disease.  Treatment records dated in February 2016 reflect the Veteran's statements that his gum disease is due to being "locked in a cold room for 2 months in Germany and [being] forced to eat candy bars."  

Report of the March 2016 VA oral and dental examination reflects, in pertinent part, the Veteran's statements that the loss of his teeth and ongoing dental caries is due to a tick bite in service, which resulted in a weakened immune system, and being forced to eat candy bars for 2 months in service.  Upon examination, the Veteran was diagnosed with dental root caries, i.e., cavities.  The examiner opined that it is less likely than not that the Veteran's claimed condition was caused by or otherwise etiologically related to service.  In doing so, the examiner opined that although STRs reflect loss of teeth, there is no evidence that indicating dental trauma.  Nevertheless, the teeth were noted to be adequately replaced with a fixed partial denture.  Current imaging studies reflect no loss of continuity of the maxilla or mandible beyond normal atrophy associated with tooth loss.  The examiner noted that tooth loss due to cavities is not a service connected disability.  However, to the extent the Veteran indicated tooth loss due and/or gum disease due to a tick bite, the examiner indicated there is no medical evidence that supports a finding of an oral and/or dental disability due to a tick bite.  

As a preliminary matter, the Board notes that under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss through trauma or any other condition on which service connection could be allowed.  The Veteran has never at any time during the course of the appeal alleged incurring an injury to the mandible or maxilla.  In other words, none of the Diagnostic Codes, 9900 through 9916, apply in this case.

In sum, there is no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable.  See 38 C.F.R. § 4.150.  Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, claimed as gum disease.  Under these circumstances, the Board must deny the claim for service connection for gum disease, for compensation purposes.

In reaching the conclusions above the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied. See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49, 55 (1990).

B. Herpes

As a preliminary matter, the Board recognizes that the RO did not provide the Veteran with an examination or obtain a medical opinion related to his claimed herpes.  Specifically, the Board finds that there is no medical evidence indicating that there may be a nexus, nor is there competent and credible lay evidence of continuity of symptomatology since service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Rather, as noted below, the Veteran acknowledged the onset of his symptoms occurred at least a decade after service.  

Based upon a review of the record, the Board finds that service connection for herpes is not warranted in this case because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  

In making this finding, the Board notes that STRs are negative for any complaints of and/or treatment for herpes in service, and while treatment records dated between March 1996 and February 2017 reflect the Veteran received intermittent treatment and was prescribed medication for herpes, they are pointedly silent of any indication that there may be a nexus to military service.  Moreover, the record does not reflect (nor has the Veteran contended) continuity of symptoms since service.  Rather, treatment records dated in February 2008 reflect Veteran's statements regarding a history of herpes with onset 20 years prior, i.e., at least a decade after separation from service.  Thus, there is no basis for a grant of service connection on a direct incurrence basis.  

The Board has considered the Veteran's statements, including that his herpes is related service.  However, as previously indicated, the cause of the Veteran's neuropathy is a matter suited to the realm of medical expertise.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, questions of medical causation fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the cause of the Veteran's herpes is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of medical causation, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for herpes.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. Inguinal Hernia

Based upon a review of the record, the Board finds that service connection for herpes is not warranted in this case because the evidence does not show a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  

In making this finding, the Board notes that STRs are negative for any complaints of and/or treatment for hernia in service, and while treatment records dated between March 1996 and February 2017 reflect the Veteran received intermittent treatment for inguinal hernia, including a July 2008 right inguinal herniorrhaphy surgical procedure, they are pointedly silent of any indication that there may be a nexus to military service.  Moreover, the record does not reflect (nor has the Veteran contended) continuity of symptoms since service.  Rather, treatment records dated in December 2007 reflect Veteran's statements regarding a history of hernia with onset 20 years prior, i.e., almost a decade after separation from service, caused by sexual intercourse.  The Veteran has reported occasional instances where his hernia will "pop out" since that time, precipitated by intercourse or physical exertion.  Thus, there is no basis for a grant of service connection on a direct incurrence basis.  

Next, the Board turns to whether entitlement to service connection for hernia is warranted on a secondary basis.  The Veteran contends that his inguinal hernia is secondary to his service-connected right ankle disability.  

A VA medical opinion was obtained in April 2016.  The examiner opined that the Veteran's claimed hernia is less likely than not proximately due to or the result of his service-connected right ankle.  In doing so, the examiner noted the Veteran's statements regarding onset of his hernia symptoms.  Specifically, the examiner noted the Veteran previously indicated his hernia "popped out" during sexual intercourse.  Moreover, the examiner indicated there is no medical literature to support an association between the Veteran's hernia and his right ankle disability.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, to include on a secondary basis, for hernia.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012)

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C. § 5110(b) (2).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2017).

For clarity, the rating criteria for each adjudicated issue will be discussed as applicable.

A. Eye Disability

As a preliminary matter, the Board notes that service connection was, in pertinent part, previously in effect for post-operative bilateral cataracts (rated as 30 percent from June 30, 1997) and pterygium (rated as noncompensable from December 20, 1978).  As previously indicated, an April 2016 rating decision combined the Veteran's service-connected eye disabilities as a single disability rated as 30 percent disabling.  Importantly, the Veteran's combined evaluation did not affect his overall disability rating in any way.  

Based on a review of the evidence, the Board finds that the Veteran is not entitled to a separate rating for his pterygium disability.  To that extent, the Board notes that pterygium is evaluated under Diagnostic Code 6034.  Under this diagnostic code, the rater is directed to rate the Veteran's disability based upon visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings in a case.  38 C.F.R. § 4.79, Diagnostic Code 6034.  

In this case, the Veteran's pterygium manifest with visual impairment akin to a 0 percent evaluation.  The Board has also considered the other diagnostic codes and finds they are not applicable in this case.  As such, the Veteran would derive no benefit from a separate rating for pterygium.  

The Veteran's bilateral cataract is currently evaluated at 30 percent disabling under Diagnostic Codes 6027 and 6029.  These diagnostic codes provide for evaluation based on visual impairment or a minimum 30 percent evaluation for aphakia or dislocation of crystalline lens.  Accordingly, the Board finds that Veteran is not entitled to separate ratings for post-operative bilateral cataracts and pterygium at this time; and to that extent, the combined evaluation of 30 percent disabling for post-operative bilateral cataracts with pterygium is appropriate in this case.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for entitlement, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Back Disability

	Legal Principles

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's lumbar spine disability is currently evaluated at 10 percent disabling under the General Rating Formula for Disease and Injuries of the Spine, Diagnostic Codes 5235-5243.  Under Diagnostic Code 5242, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion in the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted where there is forward flexion of the thoracolumbar 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where these is unfavorable ankylosis of the entire spine.

Note (2) provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  As indicated by Note (1), for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

	Discussion

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 10 percent for the Veteran's service-connected back disability is not warranted because the Veteran does not satisfy criteria for a higher rating under the applicable diagnostic code at any period during the appeal period.

In making this finding, the Board accords significant probative weight to the VA examinations provided in January 2014.  The record reflects the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  However, retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.

As indicated, the Veteran, through his attorney, challenged the adequacy of the January 2014 VA back examination at his February 2017 hearing.  In particular, the Veteran indicated that his service-connected right ankle disability causes him to limp, which in turn causes his back to flare up.  At that time, the examiner indicated he could not determine the additional functional loss during a flare up as it would resort to mere speculation.  The Board is cognizant of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), however, notes that the examiner provided an adequate rationale as to why such an opinion would amount to mere speculation.  

As previously mentioned, the Veteran's lumbar spine disability is currently rated as 10 percent disabling.  A next-higher 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.

Here, the January 2014 VA examination measured forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  This is echoed by medical treatment records dated in February 2013, which reflect full range of motion of the Veteran's lumbar spine.  The Veteran's gait, albeit abnormal, was seemingly attributed to his right ankle disability, rather than any guarding or muscle spasms.  The examiner specifically noted there was no evidence of muscle spasms or guarding.  Similar findings were noted after repetitive use-testing.  

The Veteran was diagnosed with IVDS at the January 2014 VA examination; however, the examiner noted the Veteran has not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Diagnostic testing was also performed and found to be negative for any vertebral fracture with loss of 50 percent or more of height.  Treatment records dated in July 2014 reflect imaging studies were performed and revealed anterior compression of the L1 vertebral body of greater than 50 percent.  

The Board notes the Veteran also reported flare-ups.  Report of the January 2014 VA examination reflects that upon questioning Veteran conveyed that he experienced flare-ups of pain in his back due to precipitated by pain in his ankles.  However, the Veteran did not describe any additional functional impairment experienced as a result of such flare ups.  Contemporaneous medical records reflect similar reports of flare-ups.  At that time, the Veteran indicated the back pain occurs in the morning and last approximately one hour.  Based on a review of the Veteran's pertinent medical history and the information procured by the Veteran, the examiner indicated she was unable to provide an opinion regarding any significant limit of functional ability during flare-ups without resorting to mere speculation.  In doing so, the examiner acknowledged the possibility of additional limitation during flare ups; however, noted that any assessment of additional impairment would depend on a multitude of variables that could not be accounted for, such as the type of activities performed in a given day, environmental factors, and the ameliorative effects of medication.  The Board is satisfied that the examiner took reasonable steps to procure and was sufficiently informed of any additional or increased symptoms and limitations experienced by the Veteran during flare-ups.  See Sharp, supra; see generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Board notes that the Veteran's reported limitation during repetitive-use/flare-ups is not of such severity to warrant a higher rating.

The Board has also considered the Veteran's statements regarding symptoms such as the pain.  The Board notes the Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his back disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs any competent lay statements in this case.

In sum, during the entirety of the appeal period, the evidence of record demonstrates that the Veteran has experienced limited range of motion in the back with flexion limited to 90 degrees, extension to 30 degrees, and lateral flexion and lateral rotation to 30 degrees, bilaterally, which is akin to limitation of motion warranting a 10 percent, but no higher, rating for back disability.  Additionally, there is no evidence demonstrating that any increased rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are warranted.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.

C. Radiculopathy left and right lower extremity

	Legal Principles

The Veteran's radiculopathy of the left lower extremity is currently rated under Diagnostic Code 8520 for paralysis of the sciatic nerve at 20 percent disabling.  Similarly, the Veteran's radiculopathy of the left lower extremity is currently rated under Diagnostic Code 8520 for paralysis of the sciatic nerve at 10 percent disabling.

Under Diagnostic Code 8520, a 10 percent rating is warranted where there is evidence of mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted where there is evidence of moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted where there is evidence of moderately-severe incomplete paralysis of the sciatic nerve; and a 50 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy of the sciatic nerve.  A highest 80 percent rating requires complete paralysis of the sciatic nerve, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The terms "mild," "moderate," "moderately-severe," and "severe" as used under Diagnostic Code 8520 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "mild" or "moderate" etc., the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

	Discussion

Based on a review of the evidence, the Board finds that a disability rating of 20 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity is warranted for the entire period on appeal.  

In making this finding, the Board accords significant probative weight to the January 2014 VA back examination.  Report of the January 2014 VA back examination reflects, in pertinent part, the Veteran's statements regarding experiencing pain radiating down his bilateral lower extremities.  Upon examination, the Veteran was found to experience radicular pain and/or symptoms.  Specifically, the Veteran was found to experience, in pertinent part, moderate intermittent pain, numbness, and paresthesia of the left lower extremity, characterized as moderate incomplete paralysis of the sciatic nerve.

Post-service treatment records spanning between April 1999 and April 2017 do not reflect presence of symptoms with such duration, frequency, and severity to warrant a higher disability rating for the Veteran's service-connected radiculopathy of the left lower extremity.  Parenthetically, the Board notes the medical treatment records overwhelmingly indicate that any burning sensation the Veteran experiences is associated with his discoid lupus, rather than his radiculopathy.  

The Board has also considered whether a disability rating in excess of 20 percent is warranted for any period on appeal, and finds that it is not.  The Veteran reports experiencing pain, paresthesia, and numbness in the left lower extremity.  Parenthetically, the Board also notes medical treatment records reflect sporadic reports of occasional weakness.  Objectively, however, he does not experience weakness of such severity or other indicia of more than moderate paralysis.  The January 2014 VA examination noted normal motor strength.  The examiner also noted the absence of other neurologic impairment.  In light of the above, the Board finds that the Veteran's symptoms are primarily sensory in nature with limited loss of function.  As noted, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Next, the Board turns to the Veteran's radiculopathy of the right lower extremity.  
Based on a review of the evidence, the Board finds that a disability rating of 10 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity is warranted for the entire period on appeal.  

In making this finding, the Board accords significant probative weight to the January 2014 VA back examination.  Report of the January 2014 VA back examination reflects, in pertinent part, the Veteran's statements regarding experiencing pain radiating down his bilateral lower extremities.  Upon examination, the Veteran was found to experience radicular pain and/or symptoms.  Specifically, the Veteran was found to experience, in pertinent part, mild intermittent pain, numbness, and paresthesia of the right lower extremity, characterized as mild incomplete paralysis of the sciatic nerve.

Post-service treatment records spanning between April 1999 and April 2017 do not reflect presence of symptoms with such duration, frequency, and severity to warrant a higher disability rating for the Veteran's service-connected radiculopathy of the right lower extremity.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for radiculopathy of the left lower extremity.  Similarly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for radiculopathy of the right lower extremity.

D. Right ankle disability

	Legal Principles

The Veteran's right ankle disability is currently evaluated at 10 percent disabling under Diagnostic Code 5010-5262.  Diagnostic Code 5010 concerns arthritis, which directs the rater to rate the disorder on limitation of motion of the affected joint, i.e., ankle, as arthritis, degenerative.  In this case, the appropriate diagnostic code for the left ankle is 5262.  Under Diagnostic Code 5262, impairment of the tibia and/or fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent rating, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and/or fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "marked," as used under Diagnostic Codes 5262 are not defined in the Schedule.  Rather than applying a mechanical formula to determine when symptomatology is "slight" or "moderate" etc., the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

Additional diagnostic codes pertaining to the ankle include Diagnostic Codes 5270 (pertaining to ankylosis of the ankle) and 5271 (pertaining to limitation of motion).  

	Discussion

Based on a review of the evidence, the Board finds that an increased disability rating in excess of 10 percent for the Veteran's service-connected right ankle disability is not warranted because the Veteran's right ankle disability is manifested with pain and an abnormal gait, which more nearly approximates a 10 percent disability rating.

In making this finding, the Board accords significant probative weight to the VA examinations conducted in May 2009 and February 2014.  The record reflects the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  However, the Board has reviewed the VA examinations and finds them to be consistent with the intent of 38 C.F.R. § 4.59 to the extent that both examinations recognize painful motion.  Moreover, retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.

As indicated, the Veteran, through his attorney, challenged the adequacy of the February 2014 VA ankle examination at his February 2017 hearing.  However, the Board notes that the arguments advanced regarding its inadequacy were limited to the opinion provided regarding impact on his ability to work.  In particular, the Veteran highlighted seemingly inconsistent statements regarding his ability to engage in particular type of labor activities.  In light of the TDIU determination below, the Board finds no prejudice will result from the adjudication of his claim of increased rating for right ankle disability and any such inconsistency is harmless.  

Report of the May 2009 VA examination reflects, in pertinent part, the Veteran's statements regarding increased right ankle pain, described as a constant throbbing in his arch and ankle with and without weight-bearing.  The Veteran further indicated symptoms are exacerbated by prolonged standing, walking, and cold weather, and alleviated with medication and other conservative treatment, i.e., hot showers.  The Veteran also indicated some relief from over-the-counter shoe inserts.  Physical examination was negative for any ankle instability, tendon abnormality, or angulation.  The examiner noted there is no evidence of ankylosis.  Range of motion testing revealed plantar flexion to 40 degrees and dorsiflexion to 20 degrees, bilaterally, with pain.  The examiner indicated similar findings after repetitive-use testing.  The examiner also noted the Veteran was able to toe to heel walk without difficulty.  Gait was noted as normal.  Imaging studies were performed and confirmed mild degenerative changes in the bilateral ankles.  The Veteran was diagnosed with degenerative joint disease of the bilateral ankles.  

In a statement dated in June 2010, the Veteran reported, in pertinent part, that he experiences ongoing pain in his feet and ankles, and that his limp seems to hurt more when he walks downhill.  

Report of the February 2014 VA examination reflects, in pertinent part, the Veteran's statements regarding persistent pain since service.  The Veteran also indicated his pain flares up at the end of each day due to prolonged standing and walking, and is alleviated by conservative treatment such as rest, elevation, and medication.  Physical examination revealed normal muscle strength bilaterally.  Instability test were performed and found to be negative.  The examiner indicated there is no evidence of ankylosis.  Range of motion testing measured plantar flexion to 40 degrees, with pain noted at 5 degrees, and dorsiflexion to 20 degrees, with pain noted at 15 degrees.  Similar findings were noted after repetitive-use testing.  The Veteran was noted as having an antalgic gait, i.e., limp.  

Based on the foregoing evidence, the Board does not find that the Veteran's right ankle disability is manifested by symptoms of such severity, frequency, and duration that more nearly approximates a moderate disability of the ankle.  Despite the pain and the resulting limp, which the Veteran is being compensated for, the Veteran does not present with decreased range of motion, ankylosis, reduced muscle strength, or other indicia warranting a higher rating.  

The Board notes the Veteran also reported flare-ups.  Report of the February 2014 VA examination reflects that upon questioning Veteran conveyed that he experienced flare-ups of pain in his ankle at the end of each day due to prolonged standing and walking.  However, the Veteran did not describe any additional functional impairment experienced as a result of such flare ups.  Rather, despite the pain and stiffness he reported experiencing in the morning, the Veteran, by his own statements, appears to carry out activities of daily living.  Based on a review of the Veteran's pertinent medical history and the information procured by the Veteran, the examiner indicated she was unable to provide an opinion regarding any significant limit of functional ability during flare-ups without resorting to mere speculation.  In doing so, the examiner acknowledged the possibility of additional limitation during flare ups; however, noted that any assessment of additional impairment would depend on a multitude of variables that could not be accounted for, such as the type of activities performed in a given day, environmental factors, and the ameliorative effects of medication.  The Board is satisfied that the examiner took reasonable steps to procure and was sufficiently informed of any additional or increased symptoms and limitations experienced by the Veteran during flare-ups.  See Sharp, supra; see generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the Board notes that the Veteran's reported limitation during repetitive-use/flare-ups is not of such severity to warrant a higher rating.

The Board has also considered the Veteran's statements regarding symptoms such as the pain.  The Board notes the Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, to the extent the Veteran is addressing questions of the medical nature and severity of his right ankle disability, the Board finds his statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs any competent lay statements in this case.

Additionally, the Board has also considered whether the Veteran would be entitled to a higher rating under other applicable diagnostic codes and finds that he is not.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for right ankle disability.

E. Left little finger

	Legal Principles

The Veteran's left little finger disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Under Diagnostic Code 5227, a single noncompensable rating is warranted for either favorable or unfavorable ankylosis of the ring or little finger.  A corresponding note directs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

	Discussion

Based on a review of the evidence, the Board finds that a compensable disability rating for the Veteran's service-connected left little finger is not warranted because his disability is not manifested with ankylosis or decreased limitation of motion of his little finger and/or other digits, or interferes with the overall function of the hand.

In making this finding, the Board accords significant probative weight to the January 2014 VA hand examination.  The record reflects the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

As indicated, the Veteran, through his attorney, challenged the adequacy of the January 2014 VA hand examination at his February 2017 hearing.  In particular, the attorney challenged the examiner's opinion that the Veteran's difficulty with repetitive gripping motions would not impact his ability to work.  Specifically, she indicated that a dominant hand injury is very likely to have a serious impact on a person's ability to work.  To that extent, the Board notes that the medical treatment records overwhelmingly reflect that the Veteran is right hand dominant, and that the disability at issue here is to the Veteran's left hand.  As such, the argument advanced by the attorney is inapposite.  Additionally, in light of the TDIU determination below, the Board finds no prejudice will result from the adjudication of his claim of increased rating for left little finger disability and any such inadequacy is harmless.  

Here, report of the January 2014 VA hand examination reflects, in pertinent part, the Veteran's statements regarding chronic pain in the left little finger, exacerbated by driving and repetitive gripping motions with the hand.  Physical examination revealed the Veteran is right hand dominant.  The examiner indicated there was neither any limitation of motion on active motion testing nor was there objective evidence of pain.  Similar findings were noted after repetitive-use testing.  The examiner indicated the Veteran's muscle strength, i.e., hand grip, was normal bilaterally.  The examiner further noted there is no evidence of ankylosis or other pertinent findings.  

This is consistent with medical treatment records dated in July 2013 and April 2008.  Collectively, the records reflect normal muscle strength and hand grip bilaterally, and noted there were no other abnormalities present.

The Veteran is in receipt of the only rating under Diagnostic Code 5227 and this is the diagnostic code most analogous to his disability, as it specifically relates to the anatomical part affected.  Moreover, the above findings reflect that the symptoms have not been severe enough to warrant evaluation as amputation, as indicated by the lack of significant effect on daily activities and mostly normal findings. Moreover, there was no indication of limitation of motion of the other digits or interference with the overall function of the hand caused by the left little finger fracture residuals.  Finally, although the Veteran experienced pain following repetitive motion, the Court has held that where, as here, the appropriate diagnostic code for the affected joint does not provide a compensable rating, a veteran is not entitled to a minimal compensable rating pursuant to 38 C.F.R. § 4.59.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for left little finger.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.

IV. TDIU

	Legal Principles

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; rather, the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Further, the question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (emphasis in original).

	Discussion

The Veteran has been granted service connection for post-operative bilateral cataracts with pterygium associated with discoid lupus (rated at 30 percent from June 30, 1997), discoid lupus (rated at 10 percent from June 30, 1997), tinnitus associated with discoid lupus (rated at 10 percent from January 20, 2004), residuals of right ankle/fibula fracture (rated at 10 percent from August 9, 2004), residuals of fracture, left little finger metacarpal (rated at noncompensable from December 20, 1978), degenerative disc disease of the lumbar spine (rated at 10 percent from April 18, 2013), radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine (rated at 20 percent from April 18, 2013), and radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine (rated at 10 percent from April 18, 2013).  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 70 percent from April 18, 2013.  

As a preliminary matter, the Board notes that the Veteran does meet the minimal criteria for TDIU on a schedular basis as of April 18, 2013.  See 38 C.F.R. §§ 4.16(a), 4.25.  As mentioned, the Veteran is service-connected for discoid lupus, tinnitus associated with discoid lupus, and post-operative bilateral cataracts with pterygium associated with discoid lupus.  Given the common etiology of these disabilities, they are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25 and account for one disability ratable at 40 percent.  

After a thorough review of the record, the Board finds that an award of TDIU benefits is warranted in this case.  In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue.  

Here, the September 2014 VA examiner indicated that although the Veteran is not theoretically precluded from some physical or sedentary employment, the Veteran's service connected orthopedic disabilities would impose restrictions on his ability to do most manual labor.  The examiner also indicated that the Veteran may be precluded from certain types of sedentary employment if it requires prolonged standing or walking.  

This is echoed by the November 2016 private opinion which reflects, in pertinent part, the vocational counselor's opinion that the Veteran is precluded from securing of following gainful employment due to the aggregate effect of his service-connected disabilities.  Specifically, she highlighted the Veteran's civilian occupational history consists of labor intensive work and the Veteran's limited educational background.  Parenthetically, the Board notes the Veteran has a high school diploma, plus one year of trade school in construction.  

The counselor noted that the Veteran's orthopedic disabilities have the greatest impact on the Veteran's ability to work.  For instance, she noted that the Veteran's orthopedic disabilities make sitting, standing, or walking for prolonged periods of time difficult.  In particular, the Veteran indicated he is unable to sit longer than 15-20 minutes without beginning to "fidget" due to pain.  Moreover, prolonged sitting results in increased swelling in his right ankle.  To alleviate such symptoms, the Veteran indicated he sits with his leg elevated most of the day.  

The counselor acknowledged the September 2014 VA opinion, which indicated the Veteran is not precluded from sedentary employment.  However, she noted that the Veteran's symptoms of pain, which he described as most often being 8 on a scale of 1-10, significantly hinder his ability to concentrate.  Further, she indicated the Veteran's increased pain results in difficulty sleeping, which further exacerbates his inability to concentrate.  Additionally, the counselor noted the Veteran's need to keep his leg elevated to avoid/alleviate symptoms of swelling.  She indicated that this level of accommodation would make sedentary employment unsustainable.  

Lastly, the counselor noted that the Veteran has limited transferrable skills to perform sedentary employment.  Specifically, she indicated that the Veteran does not have the requisite skills to perform professional, managerial, or clerical work.  Parenthetically, the Board notes that there is no evidence that the Veteran has the basic competencies necessary to perform sedentary employment, such as computer skills.

As such, the Board finds that the veteran is not capable of performing the physical and mental acts required by either physical or sedentary jobs, and thus, an award of TDIU benefits is warranted.











(Continued on the next page)
ORDER

Entitlement to service connection for an oral or dental disability is denied.

Entitlement to service connection for herpes is denied.

Entitlement to service connection, to include on a secondary basis, for inguinal hernia is denied.

Entitlement to separate ratings for post-operative bilateral cataracts and pterygium, which is currently combined and evaluated as one disability rated at 30 percent is denied.

Entitlement to an initial increased rating in excess of 10 percent disabling for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial increased rating in excess of 20 percent disabling for radiculopathy of the left lower extremity is denied.

Entitlement to an initial increased rating in excess of 10 percent disabling for radiculopathy of the right lower extremity is denied.

Entitlement to an increased rating in excess of 10 percent disabling for residuals of fracture of the right fibula, right ankle malleolus.

Entitlement to a compensable rating for residuals of fracture of the left little finger metacarpal is denied.

Entitlement to a TDIU is granted.


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


